Court of Appeal, First Circuit

Rodd Naquin
Clerk of Court

Notice of Judgment and Disposition

Docket Number: 2022 - KW - 0306

State Of Louisiana
versus
Thomas Haynes

To: Lauren Harrell
19th JDC District Attorney's C
222 St. Louis Street
Baton Rouge, La 70802

Hillar C. Moore III

EBR District Attorney
222 St. Louis Street

5th Floor

Baton Rouge, LA 70802
lori.olinde@ebrda.org

 

Office Of The Clerk

State of Louisiana
www.la-feca.org

May 20, 2022

Mummi S. lbrahim
3157 Gentilly Blvd. Suite 208.
New Orleans, LA 70122

Hon. Tarvald Anthony Smith
300 North Boulevard

Suite 9101

Baton Rouge, LA 70801

Post Office Box 4408
Baton Rouge, LA
70821-4408

(225) 382-3000

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,

and all parties not represented by counsel.

RODD NAQUIN
CLERK OF COURT
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0306
VERSUS

THOMAS HAYNES MAY 20, 2022
In Re: Thomas Haynes, applying for supervisory writs, 19th

Judicial District Court, Parish of East Baton Rouge,
No. 08-02-0772.

 

BEFORE : McDONALD, LANIER, AND WOLFE, JJ.

WRIT DENIED.

WIL
EW

COURT OF APPEAL, FIRST CIRCUIT

AS)

DEPUTY CLERK OF COURT
FOR THE COURT